Citation Nr: 0424680	
Decision Date: 09/08/04    Archive Date: 09/16/04

DOCKET NO.  02-08 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

Whether new and material evidence has been received to reopen 
claims for service connection for a right leg injury and for 
a back disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel






INTRODUCTION

The veteran served on active duty from October 1983 to 
November 1987.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a November 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas, which denied an application to 
reopen claims for service connection for a right leg injury 
and a back condition.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The VA will notify the 
veteran of any further action required.


REMAND

In his June 2002 substantive appeal, the veteran had 
requested a hearing before the Board at the local RO.  Later, 
in July 2002, he revised the request so that he could appear 
at a hearing before the Board via videoconference from his 
local RO.  At the time, he was living in West Memphis, 
Arkansas, and he was scheduled for a hearing in December 2003 
before the Board to be held at the RO in North Little Rock, 
Arkansas.  Notice of that hearing was sent to the veteran in 
September 2003.  

At some point during this time, the veteran moved to St. 
Louis, Missouri.  The VA became aware of the address change 
in January 2004.  In January 2004, the veteran sent 
correspondence via facsimile to the Board seeking a hearing 
before a Decision Review Officer (DRO) at the RO in St. 
Louis, Missouri, instead of the videoconference hearing that 
had been scheduled for December 2003.  

In light of the veteran's recent move, the VA will make a 
last effort to assist the veteran in obtaining a hearing 
before the RO.   Accordingly, the case will be remanded to 
the RO to schedule the veteran for a hearing before the RO.  



Accordingly, the case is REMANDED for the following actions:

1.  The case will be transferred to the 
RO St. Louis, Missouri, where the veteran 
now resides.

2.  Thereafter, the RO should schedule 
the veteran for a hearing before the RO 
in St. Louis, Missouri.

3.  Upon completion of the hearing, the 
RO should then readjudicate the veteran's 
applications to reopen the claims for 
service connection for a right leg injury 
and for a back disability.  If either of 
the claims remains denied, the RO should 
then furnish the veteran and his 
representative with a supplemental 
statement of the case and the appropriate 
amount of time for a response.

Thereafter, the case should be returned to the Board, if in 
order.  By this remand, the Board intimates no opinion as to 
the ultimate outcome of this case.  The veteran need take no 
action until otherwise notified.  VA will notify the veteran 
when further action is required on his part.  The veteran 
also has the right to submit additional evidence and argument 
on the matters the Board is remanding.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be treated expeditiously.  All claims that 
are remanded by the Board or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	JOHN J. CROWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


